 

ASSET AND INTELLECTUAL PROPERTY CONTRIBUTION AND ASSIGNMENT AGREEMENT

 

Dated as of December 26, 2017

 

This Asset and Intellectual Property Contribution and Assignment Agreement (this
“Agreement”), dated as of the date first set forth above (the “Effective Date”),
is made by and between Rokk3r Labs LLC, a Florida limited liability company
(“Contributor”) to and in favor of Eight Dragons Company, a Nevada corporation
(the “Company”). The Company and Contributor may each be referred to herein as a
“Party” and collectively as the “Parties.”

 

WHEREAS, Company and Contributor have entered into that certain Restructuring
Agreement, dated as of December 21, 2017 (the “RS”), providing for Contributor
to contribute the Assets (as defined below) to the Company in return for the
issuance to Contributor of certain shares of Common stock, par value $0.0001 per
share, of the Company (the “Common Stock”);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

  1. Contribution and Assignment. For good and valuable consideration as set
forth below, the receipt and sufficiency of which are hereby acknowledged,
Contributor hereby irrevocably contributes, conveys, transfers, delivers and
assigns to Company, free and clear of all liens, security interests and
encumbrances of any kind (i) Contributor’s entire right, title and interest in
and to any and all of the intellectual property as set forth on Exhibit 1
hereto, and all intellectual property and tangible embodiments thereof,
including without limitation inventions, discoveries, designs, specifications,
developments, methods, modifications, improvements, processes, knowhow,
show-how, techniques, algorithms, databases, computer software and code
(including software and firmware listings, assemblers, applets, compilers,
source code, object code, net lists, design tools, user interfaces, application
programming interfaces, protocols, formats, documentation, annotations,
comments, data, data structures, databases, data collections, system build
software and instructions), mask works, formulae, techniques, supplier and
customer lists, trade secrets, graphics or images, text, audio or visual works,
materials that document design or design processes, or that document research or
testing, schematics, diagrams, product specifications and other works of
authorship related thereto (the “Intellectual Property”), and all of
Contributors rights and interests therein; (b) any and all Intellectual Property
Rights (as defined below) claiming or covering such Intellectual Property and
(c) any and all claims and causes of action, with respect to any of the
foregoing, whether accruing before, on, or after the date hereof, including all
rights to and claims for damages, restitution, and injunctive and other legal
and equitable relief for past, present, and future infringement, dilution,
misappropriation, violation, misuse, breach, or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages that may have accrued to the Contributor in
connection with such Intellectual Property and/or Intellectual Property Rights,
and Company hereby accepts all of Contributor’s right, title, and interest in
and to the forgoing (collectively, the “Assets”). For purposes hereof,
“Intellectual Property Rights” means, collectively, all rights in, to and under
patents, trade secret rights, copyrights, trademarks, service marks, trade dress
and similar rights of any type under the laws of any governmental authority,
including without limitation, all applications and registrations relating to the
Intellectual Property, and any and all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by the Contributor
prior to the date hereof but relating to the Intellectual Property.         2.
Shares to be Issued. In exchange for the contribution and transfer of the Assets
to the Company by the Contributor, on the Effective Date, the Company shall
issue to the Contributor 74,050,000 shares of Common Stock (the “Exchange
Shares”).         3. No Further Rights in Assets. By signing below, the
Contributor understands, acknowledges, and agrees that upon the execution of
this Agreement by the Contributor, the Contributor is selling and assigning all
right, title, and interest in and to the Assets to the Company, and that the
Contributor shall have no further right, title, or interest in or to the Assets,
and that this Agreement is definitive and final with respect to the sale and
transfer of the Assets.         4. Representations and Warranties. Contributor
represents and warrants to Company:

 

  (a) Contributor has the right, power and authority to enter into this
Agreement;         (b) Contributor is the exclusive owner of all right, title
and interest in the Assets free of any security interest, charge or encumbrance;
        (c) Contributor warrants that all documents, computer records, disks and
other materials of any nature of kind containing the Assets or any portion
thereof have been turned over to Company, and that Contributor will not retain
the Assets, or any portion thereof, in any form whatsoever after the closing of
the within transaction except as specifically permitted hereunder;

 

 

 



 

  (d) The Assets do not infringe the rights of any person or entity;         (e)
There are no claims, pending or threatened, with respect to Contributor’s rights
in the Assets;         (f) This Agreement is valid, binding and enforceable in
accordance with its terms; and         (g) Contributor is not subject to any
agreement, judgment or order inconsistent with the terms of this Agreement.

 

  5. Recordation and Further Actions. Contributor hereby authorizes the
Commissioner for Patents and the Commissioner for Trademarks in the United
States Patent and Trademark Office and the Register of Copyrights in the United
States Copyright Office to record and register this Agreement upon request by
Company. Following the date hereof, upon Company’s reasonable request, and at
Company’s sole cost and expense, Contributor agrees to execute any and all
papers and documents, and take such other actions as are reasonably requested by
the Company, to evidence, perfect, defend the foregoing assignment and fully
implement the Company’s proprietary rights in the subject matter assigned
hereunder, such as obtaining and enforcing copyrights, patents or trademarks and
to fully cooperate in the prosecution, enforcement and defense of such
proprietary rights. Contributor further agrees that if the Company is unable,
for any reason, to secure signatures to apply for or to pursue any application
for any patent, copyright, trademark or other proprietary right covering any
Assets assigned to the Company above, then Contributor hereby irrevocably
designates and appoints the Company’s duly authorized officers and agents as
Contributor’s agent and attorney-in-fact, to act for and in Contributor’s behalf
and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
trademarks and other registrations thereon with the same legal force and effect
as if executed by Contributor.         6. Release by Contributor. In exchange
and further consideration for the payment of the Purchase Price by the Company,
Contributor hereby forever releases and discharges Company and all of its their
officers, directors, agents, employees, parents, subsidiaries, attorneys,
predecessors and successors in interest, and assigns and all other persons,
firms, or corporations with whom any of the foregoing may now or may hereafter
be affiliated of and from any and all past or present claims, demands, debts,
liabilities, obligations, actions, causes of action, damages, attorneys’ fees,
costs, loss of services, expenses and compensation of any nature relating to the
Assets whether known or unknown, whether based on the United States
Constitution, any state constitution, United States statutory violation, any
state statutory violation, contract, tort, or other theory of recovery, which
Contributor now has or may have.         7. Successors and Assigns. This
Agreement shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors and assigns.         8. Amendment. This
Agreement may not be amended or modified except by an instrument or instruments
in writing signed by or on behalf of the Party against whom enforcement of any
such amendment or modification is sought.         9. Governing Law. This
Agreement shall be governed by the laws of the State of Nevada, without regard
to conflicts of law principles thereunder.         10. RS. This Agreement is
being delivered in connection with the Closing under the RS and is made subject
to the provisions of the RS. In the event of any conflict or inconsistency
between this Agreement and the RS, the RS shall be the controlling document.    
    11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signatures appear on following page]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
day and year first above written.

 

  Eight Dragons Company         By: /s/ Una Taylor   Name: Una Taylor   Title:
Chief Executive Officer         Rokk3r Labs LLC         By: /s/ Nabyl Charania  
Name: Nabyl Charania   Title: Chief Executive Officer

 

State of ______________

County of ______________

 

PERSONALLY appeared before me, the undersigned authority in and for the said
county and state, on this 26th day of December, 2017, within my jurisdiction,
the within named ____________________________ and executed the above and
forgoing instrument, who is personally known to me or has produced
_____________________ (type of identification) as identification.



 



NOTARIAL SEAL   ___________________________________       Name:
______________________________       Notary – State of Florida  
 __________________________   My Commission Expires: ________________

 

 

 

 

Exhibit 1

Assets

 

Asset/IP   Description   Asset to Transfer Clothes Fit Algorithm   Size/Fit
matching algorithm and deduction via multiple data sources including scanning
receipts from emails. Includes matching algorithm against a normalized data
source of brand sizing and measures.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- FIt Matching Algorithm
- Email Processing Search & Data Extraction Algorithm           Commercial Real
Estate Algorithm   Extract, Transfer and Load of municipal level localized real
estate and transaction data. Algorithm that identifies characteristic and
clusters from the data loaded to make connections to create useful for
commercial real estate transactions.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- ETL and Data Platform           Software based Recruitment Platform   A
recruitment algorithm that extracts data from job sites and combines experience
data with, personal preferences to match people to jobs and shares the
recruitment fee across the network.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application that includes matching algorithm           Referral
Commission Platform   Web based Application that allows creating a referral and
commission system configurable for various industries   - Software Repositories
- Web Software Application           Real Time Data Analytics Platform   Real
time data analytics and Dash Platform, that can be configured for a
corporation’s specific data sources to provide intuitive decision-making data
points in real time.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application that includes social listening and visualization
tools           Music Chat Platform   A chat bot application that allows users
to use lyrics and music from their favorite movies and songs to send to each
other.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web and Mobile Software Application           Digital Publishing Platform   A
content management system for building a digital publishing business, with
customizable web page builder for written content.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application           Social Timeline Platform   An application
that allows Facebook users to add events to their timeline that occurred prior
to them joining the network   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Mobile Software Application           Startup Ecosystem Platform   An
application and community creating a directory of local startups and investors
which are displayed on a map along with key information allowing companies to be
searched for.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application           Video Content Publishing Platform   A
platform to update, display and search for relevant video   - Software
Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application



 

 

 

